 In the Matter of CARLISLE LUMBER COMPANYandLUMBER & SAW-MILL WORKERS' UNION, LOCAL 2511, ONALASKA, WASHINGTON andASSOCIATED EMPLOYEES OF ONALASKA, INC., INTERVENERCase No. C-93Lumber Industry-Regular and Substantially Equivalent Employment:factorsconsidered:loss of seniority rights.Mr. Thomas P. Graham, Jr.,for the Board.Mr. Theodore B. Bruener,of Aberdeen, Wash., for therespondent.Mr. J. O. Davies,of Chehalis, Wash., for the Union.Mr. Howard S. Friedman,of counsel to the Board.SUPPLEMENTARY DECISIONANDORDERMay 21, 1938STATEMENT OF THE CASEOn March 3, 1938, the National Labor Relations Board, hereincalled the Board, issued a Supplementary Decision and Order 1 in theabove-entitled case, directed to Carlisle Lumber Company, Onalaska,.Washington, herein called the respondent.The Supplementary De-cision stated that there was insufficient evidence on which to makefindings of the amounts of back pay due to certain of the employeesagainst whom the respondent had been found to have discriminated.On application by the Board for leave to adduce additional testimony,the United States Circuit Court of Appeals for the Ninth Circuit,herein called the Circuit Court, on March 28, 1938, made thefollowing order :The motion of the National Labor Relations Board for per-mission to adduce additional evidence and to make supplement-ary findings covering the back pay of individual employees ofthe Carlisle Lumber Company, who were not included in itsreport heretofore made, is granted.The hearings are to bebegun as soon as possible and the evidence is to be taken andcertified within sixty days from this date.The evidence shall. be15 N. L. R. B. 776.332 DECISIONS AND ORDERS333confined to the period prior to February 1, 1938, andshall applyonly to theemployees notcovered bythe report of the supple-mentary hearingabove referred to.Pursuant to said order,the Board on April 7, 1938, ordered thata hearing be held for the purpose of taking the evidence as required.On April 11, 1938, the Acting Regional Director for the NineteenthRegion issued a notice of hearing, copies of which were served uponthe respondent,upon its counsel,and upon the Union. Pursuant tothe notice, a hearing was held on April 18 and 19, 1938, at Chehalis,Washington,before Thomas S. Wilson, the Trial Examiner dulydesignated by the Board.The Board, the respondent, and the Unionwere represented by counsel and participated in the hearing.Fullopportunity to be heard,to examine and to cross-examine witnesses,to introduce evidence bearing on the issues was afforded all parties.During the course of the hearing,exceptions were taken by the re-spondent and by the Union to various rulings of the Trial Examineron motions and on objections to the admissionof evidence.TheBoard has reviewed these rulings and finds that no prejudicial errorswere committed.The rulings of the Trial Examiner are herebyaffirmed.Upon the entire record of the case, the Board makes the following :FINDINGS OF FACTIn our Supplementary Decision we stated that some of the employeeswho testified at the supplementary hearing had apparently obtainedregular and substantially equivalent employment by the date of ourorder of September 26, 1936.No findings were made for these persons.All the employees falling within this class, who testified at thepresent hearing,indicated their desire to return to their former posi-tions with the respondent company. The evidence also indicates thatthey have lost valuable seniority rights, in some cases as much as 10years, which they would have retained had they continued in theemploy of the respondent.We find, therefore, that these individuals did not have regular andsubstantially equivalent employment at the time of the Board's orderof September 26, 1936.At the hearing,the Board introduced in evidence a chart2preparedby the respondent showing the hours of operation by the respondentfrom July 29, 1935, through January 31, 1938.A further exhibit 3introduced by the Board, also prepared by the respondent and basedon the first chart, sets forth an estimate of the number of hours each'Board Exhibit No. 4.3 Board Exhibit No. 5. 334NATIONAL LABOR RELATIONS BOARDof the Union employees would have worked and the amount eachwould have earned, if working for the respondent between July 29,1935, and January 31, 1938.For certain individuals whose nameswere not on those charts introduced as exhibits, oral testimony as tohours and rates of pay was given by an officer of the respondent.From this testimony, we were able to compute the estimated amountsthese employees would have earned if employed by the respondentfrom July 29, 1935, to February 1, 1938.----------- For the reasons set forth in our previous Decision, deductions mustbe made from the amount of estimated earnings for sums actuallyearned by the employees at other jobs between July 29, 1935, andJanuary 31, 1938.We find that the employees named in schedule A were employed bythe respondent on May 3, 1935, struck on that date or thereafter, weremembers of the Union on July 29, 1935, and had not obtained regularand substantially equivalent employment elsewhere at the time of ourorder on September 26, 1936, which directed that they be offered rein-statement.We find that back pay is due to such persons under theorder heretofore made by the Board, and we find that amount of backpay due to each of such persons for the period up to February 1,1938, pursuant to that order, is that set forth in schedule A after hisname.Certain employees coming within the scope of our original order ofSeptember 26, 1936, have suffered no net loss because of earnings else-where during the period up to the time of the hearing on February 1,1938.For those we make no findings at the present time. It is, ofcourse, possible that by reason of events occurring after February 1,1938 and prior to respondent's offer of reinstatement to them backpay may become due.ORDERUpon the basis of the,above findings of fact—and of the findingsof fact heretofore made in this case, the National Labor RelationsBoard hereby orders that the respondent, Carlisle Lumber Company,itsofficers and agents, shall take the following affirmative action,pursuant to Section 2 (b) of the Board's order of September 26, 1936,which the Board finds will effectuate the policies of the Act :Make whole each of the persons named in schedule A for the loss ofpay suffered by reason of the respondent's discrimination to February1, 1938, by payment to each of them respectively, of the sum set forthfollowing hisname,which sum is equal to that which each would haveearned as wages from July 29, 1935, the date of the discrimination, upto February 1, 1938, less the amount each has earned during thatperiod. DECISIONS AND ORDERSSCHEDULE A335Eli Backlin-------------------------------------------$55 85Edward J. Corbett----------------- -------------------196 07Meryl Duprey------------------------------------------395.13J.B. Jacobsen----------------------------------------1,103.98John Ketchum----------------------------------------3,080.16Dewey Locke------------------------------------------466.13John Markow-----------------------------------------833.52Pete Pinzak-------------------------------------------1,275.26Nick Preonas__________________________________________506.85CharlesMaynard Robinson----------------------------399.11Ivar Runquist------------------------------------------666.75ArthurWestling--------------------------------------319.70SAME TITLEAMENDMENT TO SUPPLEMENTARY DECISION ANDORDERJune 9, 1938On March 3, 1938, and May 21, 1938, the Board issued Supple-mentary Decisions and Orders in the above-entitled case.In neither of these decisions was an award made to Steve Tsakna-kis.The evidence presented at the hearing held from February 1 toFebruary 4, 1938, established that he was a member of the Unionon July 29, 1935, that he went out on strike with the other em-ployees, and that he had not obtained regular and substantiallyequivalent employment elsewhere at the time of our order of Sep-tember 26, 1936.At that hearing he testified that he had earned-$1,242.89 at other jobs from July 29, 1935, to February 1, 1938.At the hearing held April 18 and 19, 1938, it was admitted by anofficer of the respondent that Tsaknakis was an employee of the,Carlisle Lumber Company and that his name had been inadvertentlyomitted from the exhibit 1 introduced at the first supplementaryhearing showing the estimated earnings of the various employeeshad they been employed at Carlisle.Evidence was then presented,showing that his estimated earnings would have amounted to $2,-316.35.Deducting from this the sum of $1,242.89 actually earned,there remains a loss of pay to February 1, 1938 of $1,073.46.We find that Steve Tsaknakis was employed by the respondenton May 3, 1935, struck on that date or thereafter, was a member ofthe Union on July 29, 1935, and had not obtained regular and sub-stantially equivalent employment elsewhere at the time of our orderof September 26, 1936, which directed that he be offered reinstate-ment.We find that back pay is due to Tsaknakis under the order'heretoforemade by the Board, and we find that the amount of'Board Exhibit No. 3 at the hearing of February 1 to 4, 1938. 336NATIONAL LABORRELATIONS BOARDback: pay due to him for the period up to February 1, 1938, pursuantto that order is $1,073.46.The Board, therefore, hereby amends its Supplementary Decisionand Order of May 21, 1938, by inserting in schedule "A" thereofthe following :SteveTsaknakis_____________________________________ $1,073.46MR. EDWIN S. SMITH took no part in the consideration of theabove Amendment to Supplementary Decision and Order.